DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 11/15/2021.  Claims 2-14 are pending.  Claim 1 has been canceled.  Claim 2 is written in independent form.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the docking detection electrode set forth in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities:
Page 20, line 6 – This paragraph references FIG. 14.  There is no FIG. 14 in the drawings.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 recites the limitation “wherein the drone communication unit configured to communicate docking control signal with the package box during a docking operation between the drone and the package box” in lines 15-17.  The phrase “configured to communicate docking control signal” is awkward.  If the phrase were written as “configured to communicate a docking control signal with the package box during a docking operation between the drone and the package box,” the limitation would be clear.  Claim 2 also recites the limitation “a package box communication unit configured to perform a communication the docking control signal between the package box and the drone during the docking operation” in lines 24-26.  Again, the phrase “configured to perform a communication the docking control signal between” is awkward.  If the phrase were written as “configured to perform a communication with the docking control signal between .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “a package box loaded with a package” in lines 2 and 4.  This limitation is not clear.  Are these two limitations the same “package box loaded with a package” or are they different?  Additionally, claim 2 recites “the package box loaded with the package” in line 8.  This limitation is likewise not clear.  Is this “package box loaded with the package” referring to “a package box loaded with a package” in line 2 or 4?
Moreover, claim 2 recites the limitation “wherein the drone configured to dock with a package box loaded with a package therein and deliver the package box to a user designated address aerially” in lines 4-5.  This limitation is vague and indefinite.  Is “the package box” in line 5 the same as “a package box loaded with a package” in line 4, or is it a different package , there is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 2 recites the limitation “a user designated address aerially” in lines 2-3 and 5.  This limitation is not clear.  Are these two limitations the same “user designated address aerially” or are they different?
Claim 2 also recites the limitation "the package box" in line 6.  This limitation is confusing.  Is this the same "package box" as a loaded package box in line 2, or line 4, or line 5, or is it a different package box?  And, claim 2 further recites "the package box" in lines, 14, 16, 17, 22, 25, and 31.  Again, these limitations are vague and indefinite.  Are all the "package box" limitations being claimed the same package box, or are some loaded and some not loaded, or are they all different?  Similarly, the limitation "the package box" recited in claims 3-8 and 10-14 and they are also vague and indefinite for these same reasons.
Examiner notes that, to clear up the confusion and indefiniteness regarding "a package box loaded with a package" and "the package box" limitations, perhaps the Applicant may wish to consider claiming the two limitations separately, so that, when "the package box" is recited in claim 2 in lines 14, 16, 17, 22, 25, and 31, and in claims 3-8 and 10-14, it will be clear which package box limitation is being claimed.
Moreover, claim 2 recites “the user designated address” in line 9.  This limitation is not clear.  Is this “user designated address” referring to “a user designated address” in line 3 or 5?
Additionally, claims 3-14 are rejected because they depend from an indefinite parent claim.
Claim 5 contains the trademark/trade name Bluetooth® and WIFI. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or ® and WIFI are used to identify/describe the communication and, accordingly, the identification/description is indefinite.  Here is a suggestion of how this claim limitation could be written: “wherein the communication is wireless.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 and 8 is/are rejected under 35 USC § 103 as being unpatentable over, SO et al., U.S. Patent Application Publication 2015/0120126 A1 (hereinafter called SO) and further in view of Kimchi et al., U.S. Patent Application Publication 2015/0120094 A1 (hereinafter called Kimchi).
Regarding claim 2, as best understood, SO teaches a drone delivery system comprising:
a drone (See e.g., FIGS. 1-5; ¶s [0034]-[0035]) configured to deliver a package box loaded with a package therein to a user designated address aerially (See e.g., ¶ [0063]  Examiner notes that the claim only requires that a drone be configured to deliver the recited package, without providing any positive arrangement or structure regarding the characteristics of the package; consequently, because the drone of SO discloses a drone delivering a package, it is configured to deliver any package, including the package recited in the instant claim);
wherein the drone (See e.g., FIGS. 1-5) configured to dock with a package box loaded with a package therein and deliver the package box to a user designated address aerially (See e.g., ¶ [0063]); and
the package box (See e.g., FIGS. 1-5 element 14) configured to be docked with the drone, delivered, and separated from the drone together with the package at the user designated address (See e.g., ¶ [0063]),
wherein the package box loaded with the package therein configured to undock from the drone at the user designated address (See e.g., ¶ [0063]  Again, Examiner notes that the claim only requires that the package box loaded with the package be configured to undock from the drone at the user designated address, without setting forth any positive requirements and details that describe what undock means or how it is performed; consequently, because SO discloses transporting building structures, equipment, and vehicles to remote locations, it is configured to undock any package, including the package box recited in the instant claim),
wherein the drone comprises:
a drone control unit (See e.g., FIG. 6 element 609) configured to control functional blocks within the drone,
a drone communication unit (See e.g., FIG. 6 element 611) configured to perform communication between the drone and the package box (See e.g., FIGS. 5-7 elements 11, 14, 502, 507),
wherein the drone communication unit (See e.g., FIG. 6 element 611) configured to communicate docking control signal with the package box during a docking operation between the drone and the package box (See e.g., FIGS. 5-7 elements 11, 14, 502, 507, 611, 77  Examiner notes that the claim does not differentiate any physical structure that makes the docking control signal any different than any other signal, nor does it describe what the docking control signal is; therefore, because SO sends all kinds of communication back to the drone, it is configured to communicate docking control signal as set forth in the instant claim),
a drone flight unit (See e.g., FIGS. 5 & 6 element 502) configured to control at least any one of a route, an altitude (See e.g., FIG. 6 element 607; ¶ [0039]), and a speed of the drone during flight (See e.g., FIG. 6 elements 614, 602; ¶ [0039]) or a combination thereof, and
wherein the package box comprises:
a package box communication unit (See e.g., FIG. 7 element 77) configured to perform a communication the docking control signal between the package box and the (See e.g., FIG. 7 element 78; ¶ [0043]),
a package box storage unit including a memory (See e.g., FIG. 7 elements 76) configured to store at least one of information relating to a sender a receiver (See e.g., FIG. 7 element 74; ¶ [0043], where, it is well-known that a GPS receives information).
And, although SO teaches a processor in both the drone (See e.g., FIG. 6 element 609) and the package box (FIG. 7 element 75), and it is well-known in the art that a processor is connected to a motherboard from which it receives power, SO does not explicitly teach the drone comprises a drone power unit configured to provide power for the functional blocks within the drone, nor the package box comprises an empty space configured to load the package therein, and a package box power unit configured to provide for a functional block of the package box.
However Kimchi teaches the drone comprises
a drone power unit (See e.g., FIGS. 2 & 14 elements 212 & 1406; ¶s [0038] & [0147]) configured to provide power for the functional blocks within the drone, and
the package box comprises an empty space configured to load the package therein (See e.g., ¶s [0077] & [0088]),
a package box power unit (See e.g., ¶ [0039], “… a container may include a power module …”) configured to provide power for a functional blocks of the package box.
Thus, it would have been obvious to a person of ordinary skill in the art, having the prior art of SO and Kimchi before him, before the effective filing date of the claimed invention, to modify the drone delivery system of SO to include the drone comprises a drone power unit configured to provide power for the functional blocks within the drone, nor the package box comprises an empty space configured to load the package therein, and a package box power unit configured to provide for a functional block of the package box, as taught in the prior art of (See e.g., ¶ [0039]), and to readily, easily, and conveniently provide empty containers to be used for additional operations, as suggested in Kimchi (See e.g., ¶ [0088]).
Regarding claim 3, SO, as modified by Kimchi in the rejection of claim 2 hereinabove, further teaches wherein the docking control signal communicated between the drone and the package box (SO See e.g., FIGS. 5-7 elements 11, 14, 502, 507, 611, 77; ¶ [0043]), includes at least one of a docking member release signal (Kimchi See e.g., FIG. 3E; ¶s [0053] & [0056]) or a docking member locking signal (Kimchi See e.g., FIG. 3E; ¶s [0053] & [0055]).
Regarding claim 4, SO, as modified by Kimchi in the rejection of claim 2 hereinabove, further teaches wherein the communication between the drone and the package box (SO See e.g., FIGS. 5-7 elements 11, 14, 502, 507, 611, 77; ¶ [0043]) includes at least any one of information relating to the sender, information relating to the receiver (KIMCHI See e.g., ¶ [0124]), or a combination thereof.
Regarding claim 5, as best understood, SO, as modified by Kimchi in the rejection of claim 2 hereinabove, further teaches wherein the communication between the drone and the package box (SO See e.g., FIGS. 5-7 elements 11, 14, 502, 507, 611, 77; ¶ [0043]) includes at least any one of an address of the sender, an address of the receiver (Kimchi See e.g., ¶ [0124]), an identity of the sender, and an identity of the receiver, or a combination thereof,
wherein the communication is at least one of the Bluetooth® (SO See e.g., ¶ [0044]), WIFI, Near Field Communication (NFC).
Regarding claim 8, SO, as modified by Kimchi in the rejection of claim 2 hereinabove, further teaches the package box (SO See e.g., FIG. 5 element 14) further comprising:
(Kimchi FIGS. 3A & 3D elements 316A-, 316B-, 359A-, 359B-support arm, 318A-, 318B-, 358B-pivot point, 320-motor, where the pivot points driven by the motor, i.e., door driver to release the support arms, i.e., door teaches the instant claim limitation).


Claims 6 and 7 is/are rejected under 35 USC § 103 as being unpatentable over SO, and further in view of Kimchi, and further in view of Burch et al., U.S. Patent Application Publication 2016/0239802 A1 (hereinafter called Burch).
Regarding claim 6, SO, as modified by Kimchi in the rejection of claim 2 hereinabove, further teaches the package box (SO See e.g., FIG. 5 element 14).
But neither SO nor Kimchi teaches an input unit configured to input information related to at least any one of a size and a weight information of the package, to the package box by a customer.
However, Burch teaches an input unit (See e.g., FIG. 2 element 150; ¶s [0067] & [0122]) configured to input information related to at least any one of a size and a weight (See e.g., ¶ [0067]) information of the package, to the package box by a customer (See e.g., ¶ [0067]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the prior art of Kimchi, SO, and Burch before him, before the effective filing date of the claimed invention, to modify the drone delivery system of  the combined invention of SO and Kimchi to include an input unit configured to input information related to at least any one of a size and a weight information of the package, to the package box by a customer, as taught in the prior art of Burch to achieve the predictable result of improved logistics operations using a container (See e.g., ¶s [0003] & [0007]).
Regarding claim 7, SO, as modified by Kimchi in the rejection of claim 2 hereinabove, further teaches the package box (SO See e.g., FIG. 5 element 14).
But neither KIMCHI nor SO teaches a display unit, which has a touch pad function.
However, Burch teaches a display unit, which has a touch pad function (See e.g., FIG. 2 element 235; ¶s [0069] & [0093]).
Thus, it would have been obvious to a person of ordinary skill in the art, having the prior art of Kimchi, SO, and Burch before him, before the effective filing date of the claimed invention, to modify the drone delivery system of  the combined invention of SO and Kimchi to include a display unit, which has a touch pad function, as taught in the prior art of Burch to achieve the predictable result of affording the user or other personal to be made aware of notable events related to the container, conditions within the container, and/or contents of what is stored within the container, as disclosed in Burch (See e.g., ¶ [0070]).


Claim(s) 9SO, and further in view of Kimchi, and further in view of Elhawwashy, U.S. Patent 9,211,025 B1 (hereinafter called Elhawwashy).
Regarding claim 9, SO, as modified by Kimchi in the rejection of claim 8 hereinabove, further teaches wherein the door driver opens or closes the package box door (Kimchi FIGS. 3A & 3D elements 316A-, 316B-, 359A-, 359B-support arm, 318A-, 318B-, 358B-pivot point, 320-motor, where the pivot points driven by the motor, i.e., door driver to release the support arms, i.e., door teaches the instant claim limitation).
But, neither SO nor Kimchi teaches open or close the package box door through an authentication by at least one of a mobile phone and a user input.
However, Elhawwashy teaches open or close the package box door through an authentication by at least one of a mobile phone and a user input (See e.g., column 4 under the heading Via Parcel Delivery form Delivery Personnel manually, focusing on lines 24-30, which specifically teach access granted via a smartphone).
Thus, it would have been obvious to a person of ordinary skill in the art, having the prior art of Kimchi, SO, and Elhawwashy before him, before the effective filing date of the claimed invention, to modify the drone delivery system of the combined invention of SO and Kimchi to open or close the package box door through an authentication by at least one of a mobile phone and a user input, as taught in the prior art of Elhawwashy to achieve the predictable result of a more advanced, ‘smart’ parcel receptacle, capable of interacting with delivery personnel, securing parcel according to access permissions, alerting both the delivery company and the recipient when parcel is delivered or picked up from the parcel receptacle, and providing a secure vessel for package delivery via an unmanned aerial vehicle (UAV), as suggested in Elhawwashy (See e.g., column 1 lines 29-35).


Claim(s) 10-12 is/are rejected under 35 USC § 103 as being unpatentable over SO, and further in view of Kimchi, and further in view of Burgess et al., U.S. Patent 9,174,733 B1 (hereinafter called Burgess).
Regarding claim 10, SO, as modified by Kimchi in the rejection of claim 2 hereinabove, further teaches the package box (SO See e.g., FIG. 5 element 14).
But neither Kimchi nor SO teaches the package box further comprising a camera unit for capturing an image.
However, Burgess teaches a camera unit (See e.g., FIGS. 1A, 1B, & 1D; column 13 lines 60-61; column 19 lines 43-67, where the payload-release device and the payload are a single unit FIGS. 1A & 1B) for capturing an image.
Thus it would have been obvious to a person of ordinary skill in the art, having the prior art of SO, Kimchi, and Burgess before him, before the effective filing date of the claimed invention, to modify the drone delivery system of the combined invention of SO and Kimchi to include a camera unit for capturing an image, as taught in the prior art of Burgess to achieve the predictable result of providing navigation instructions to the UAV that will cause the UAV to descend over the proper location, as disclosed in Kimchi (See e.g., ¶ [0070]).
Regarding claim 11, SO, as modified by Kimchi and Burges in the rejection of claim 10 hereinabove, further teaches wherein the package box (SO See e.g., FIG. 5 element 14; Burgess See e.g., FIGS. 1A, 1B elements 106 & 108 together) sends a captured image (See e.g., column 11 lines 33-58; column 19 lines 43-67) to the drone (SO See e.g., FIGS. 1-5; ¶s [0034]-[0035]) through the package box communication unit (SO See e.g., FIG. 7 element 77)
Regarding claim 12, SO, as modified by Kimchi in the rejection of claim 2 hereinabove, further teaches the package box (SO See e.g., FIG. 5 element 14), and recharge the container power module (Kimchi See e.g., ¶ [0073]).
But neither SO nor Kimchi teaches a wireless charger to charge a power of the package box wirelessly.
However, Burgess teaches a wireless charger (See e.g., column 10 lines 1-4) to charge a power of the package box wirelessly (See e.g., column 10 lines 1-4 and 7-18).
Thus it would have been obvious to a person of ordinary skill in the art, having the prior art of SO, Kimchi, and Burgess before him, before the effective filing date of the claimed invention, to modify the drone delivery system of the combined invention of SO and Kimchi to include a wireless charger to charge a power of the package box wirelessly, as taught in the prior art of Burgess to achieve the predictable result of a wireless charging connection to allow for relatively greater alignment tolerances, and to decrease the number of exposed electrical terminals required to enhance durability and weather-resistance, and to enhance the efficiency of power transfer from the power supply antenna and the energy-harvesting antenna, such as by an impedance matching technique, as disclosed in Burgess (See e.g., column 10 lines 18-30).


Claim 13 is/are rejected under 35 USC § 103 as being unpatentable over SO, and further in view of Kimchi, and further in view of FETISOV et al., RU 2 523 420 C1 (hereinafter called FETISOV).
Regarding claim 13, SO, as modified by Kimchi in the rejection of claim 2 hereinabove, further teaches the package box (SO See e.g., FIG. 5 element 14) further comprising:
(SO See e.g., FIG. 7 element 71) which includes a docking detection electrode and at least any one of a proximity sensor, and an acceleration sensor (SO See e.g., FIG. 7 element 72), or a combination thereof.
But neither SO nor Kimchi teaches a docking detection electrode.
However, FETISOV teaches a docking detection electrode (See e.g., page 2 lines 6-8).
It would have been obvious to a person of ordinary skill in the art, having the prior art of SO, Kimchi, and FETISOV before him, before the effective filing date of the claimed invention, to modify the drone delivery system of the combined invention of SO and Kimchi to include a docking detection electrode, as taught in the prior art of FETISOV to achieve the predictable result of providing reliable contacting of the electrodes with the onboard electrodes of the UAV under conditions of a possible inaccurate landing, as suggested in FETISOV (See e.g., page 4 lines 20-21).


Claim 14 is/are rejected under 35 USC § 103 as being unpatentable over SO, and further in view of Kimchi, and further in view of Underwood, Jr. et al., U.S. Patent 5,816,535 A (hereinafter called Underwood).
Regarding claim 14, SO, as modified by Kimchi in the rejection of claim 2 hereinabove, further teaches the package box (SO See e.g., FIG. 5 element 14) … a sensing unit, installed within the package box (SO See e.g., FIG. 7 element 71).
But neither Kimchi nor SO teaches an emergency unit configured to discharge a parachute in case of detecting abnormal falling of the package box … .
(See e.g., column 2 lines 38-41, “… the invention is a control system for the emergency jettison of a cargo container extraction parachute from a cargo container positioned within an aircraft …”) in case of detecting abnormal falling of the package box.
It would have been obvious to a person of ordinary skill in the art, having the prior art of SO, Kimchi, and Underwood before him, before the effective filing date of the claimed invention, to modify the drone delivery system of the combined invention of SO and Kimchi to include the package box further comprising an emergency unit configured to discharge a parachute in case of detecting abnormal falling of the package box, as taught in the prior art of Underwood to achieve the predictable result of providing a system that automatically will release a cargo extraction parachute should the cargo attached thereto become jammed within the cargo compartment, as disclosed in Underwood (See e.g., column 2 lines 5-23).


Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but are moot due to new grounds of rejections necessitated by amendment.
Although a new ground of rejection has been used to address additional limitations that have been added to the claims, a response is considered necessary for several of the Applicant’s arguments since the references on record, SO, Kimichi, and Underwood, will continue to be used to meet several of the claimed limitations.
In the REMARKS in the last two lines on page 14 and the first two lines on page 15, Applicant argues “… SO fails to teach or suggest, "... wherein the drone communication unit configured to communicate docking control signal with the package box during a docking operation between the drone and the package box" as recited in ”  Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant merely recited paragraphs from the prior art of SO, and provided Applicant’s interpretation of the recited paragraphs.  As set forth in the rejection of claim 2 hereinabove in the instant Office Action for this limitation, SO teaches wherein the drone communication unit (See e.g., FIG. 6 element 611) configured to communicate docking control signal with the package box during a docking operation between the drone and the package box (See e.g., FIGS. 5-7 elements 11, 14, 502, 507, 611, 77)  Examiner emphasizes that the claim does not differentiate any physical structure that makes the docking control signal any different than any other signal, nor does it describe what the docking control signal is. Consequently, because SO sends all kinds of communication back to the drone, it is configured to communicate docking control signal as required in the instant claim limitation.
In the REMARKS in the last two lines on page 17 and lines 1-4 on page 18, Applicant argues “… SO fails to teach or suggest "a package box storage unit including a memory configured to store at least one of information relating to a sender, information relating to a receiver, ..." since SO merely discloses a sensory data, which is about the location and orientation of the payload 14." Thus, none of cited references disclose "...wherein the drone communication unit configured to communicate with the package box during a docking" as recited in claim 2.”  Examiner respectfully disagrees based on the same grounds of the rebuttal regarding the previous claim limitation that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation.  Examiner relied on SO FIG. 7 element 76 to teach a package box storage unit including a memory, not a sensory data as alleged by Applicant.
In the REMARKS in the last paragraph on page 19, Applicant argues “… SO fails to teach or suggest "The drone delivery system of claim 2, wherein the docking control signal communicated between the drone and the ”  Examiner respectfully disagrees.  This argument is moot as the claim was amended and Examiner amended the rejection as set forth in the rejection of claim 3 hereinabove in the instant Office Action.
In the REMARKS on page 21, Applicant argues “As shown above, Kimchi fails to teach or suggest "communication between the drone and the package box includes at least any one of information relating to the sender, information relating to the receiver" as recited in claim 4.”  Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Additionally, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner relied on the combination of SO and Kimchi to teach the totality of claim 4.
In the REMARKS on page 22, Applicant argues “As mentioned above, Kimchi fails to teach or suggest communication between the drone and the package box includes at least any one of an address of the sender, an address of the receiver, an identity of the sender, and an identity of the receiver, or a combination thereof..." since Kimchi may communicate remote computing resources and a material handling facility.”  Examiner respectfully disagrees.  in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner relied on the combination of SO and Kimchi to teach the totality of claim 5.  And, because the rejection has 
Applicant’s arguments against claims 6-13 are moot due to new grounds of rejection necessitated by amendment.
In the REMARKS on page 31, Applicant argues “Thus, it is respectfully submitted that the combination of Kimchi, SO, and Jansen et al. fails to disclose the features as recited in claim 14 due at least to the rationales as mentioned above as claim 2, as well as for the additional recitations therein.”  Examiner respectfully disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Additionally, Examiner notes that the prior art of Jansen was not used to reject claim 14 as stated in Applicant’s argument.  However, in the spirit of compact prosecution, as set forth in the rejection of claim 14, Underwood teaches the package box further comprising an emergency unit configured to discharge a parachute (See e.g., column 2 lines 38-41, “… the invention is a control system for the emergency jettison of a cargo container extraction parachute from a cargo container positioned within an aircraft …”) in case of detecting abnormal falling of the package box.  A cargo container is interpreted as equivalent to the claimed package box required in the claim.  And, given that the cargo container holds the parachute that is extracted from it under instruction from a control system in an emergency situation, it distinguishes over the instant claim limitations.


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
21 January 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644